UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4666


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEREMY LEE BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00328-WO-1)


Submitted:   March 11, 2013                 Decided:   April 18, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeremy Bailey pled guilty pursuant to a written plea

agreement to possession of child pornography in violation of 18

U.S.C. § 2252A(a)(5)(B) (2006).                      Because the commission of this

offense constituted a violation of the terms of the supervised

release imposed against Bailey for a previous conviction, his

supervised release was revoked.                       The district court imposed a

sixty-month       term     of    imprisonment            on     the     child       pornography

offense,    and     a    consecutive             sixteen       month     sentence       on       the

revocation of supervised release for the prior conviction.                                        On

appeal,    counsel       has     filed       a       brief     pursuant       to     Anders       v.

California,   386        U.S.    738       (1967),      stating        that   there        are    no

meritorious       issues       for     appeal         but     questioning          whether       the

district   court        abused       its    discretion          by     running       the     child

pornography        and      supervised               release      violation           sentences

consecutively.          Although informed of his right to do so, Bailey

did not file a supplemental pro se brief.                            Finding no error, we

affirm.

           As to the issue raised by counsel, U.S. Sentencing

Guidelines Manual (“USSG”) § 5G1.3 (2011) controls the district

court’s imposition of a sentence on a defendant who is subject

to an undischarged term of imprisonment.                         Subsection (c), which

is designated as a policy statement, provides that “[i]n any

other case involving an undischarged term of imprisonment, the

                                                 2
sentence     for       the    instant    offense       may     be   imposed     to   run

concurrently,       partially     concurrently,         or   consecutively      to   the

prior undischarged term of imprisonment to achieve a reasonable

punishment       for    the   instant     offense.”          USSG   §   5G1.3(c).      A

district     court’s          discretion        in     imposing     consecutive       or

concurrent sentences is bounded only by the relevant factors

that the current version of § 5G1.3(c) directs it to consider.

United States v. Mosley, 200 F.3d 218, 224-25 (4th Cir. 1999).

Further,    in     situations     where     the      offense    occurred    while    the

defendant was on supervised release, the Guidelines recommend

that the sentences for the offense and the supervised release

violation run consecutively.               USSG § 5G1.3(c), cmt. n.3(C).              In

this   case,      the    district       court    chose    to    impose     consecutive

sentences    after      concluding       that    the    criminal    activity     giving

rise to each sentence was separate and ought to be addressed

separately.        In light of the commentary to § 5G1.3(c), we hold

that the district court did not abuse its discretion.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm      Bailey’s     conviction       and    sentence.        This

court requires that counsel inform Bailey, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Bailey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                            3
then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Bailey.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4